Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 1 of 13 PageID: 1



Christopher Arzberger, Esq. (Bar No. 038812007)
James G. Mermigis, Esq. (pro hac vice to be filed)
THE MERMIGIS LAW GROUP, P.C.
85 Cold Spring Road, Suite 200
Syosset, New York 11791
(516) 353-0075/ Facsimile: (516) 682-0011
MermigisLaw@GMail.com
Attorneys for Plaintiff
———————————————————————————————————————
ATILIS GYM BELLMAWR, LLC.                          : UNITED STATES DISTRICT COURT
                                       Plaintiff,  :    FOR THE DISTRICT OF
                                                   :        NEW JERSEY
                                                   :
Against                                            :
                                                   :
                                                   :
PHILIP D. MURPHY, in his official capacity as :         COMPLAINT FOR
the Governor of the State of New Jersey, GURBIR :       DECLARATORY RELIEF,
S. GREWAL, in his official capacity as Attorney :       INJUNCTIVE RELIEF, and
General of the State of New Jersey, PATRICK J. :        DAMAGES.
CALLAHAN, in his official capacity as              :
Superintendent of the New Jersey Division of       :
State Police and as State Director of Emergency    :
Management, and JUDITH M. PERSICHILLI, :
In her official capacity as Commissioner of the    :
New Jersey Department of Health,                   :    JURY DEMAND
                                                   :
                                       Defendants. :
———————————————————————————————————————

       NOW COMES the above-named Plaintiff ATILIS GYM BELLMAWR, LLC. by an
through their attorneys, THE MERMIGIS LAW GROUP, P.C., as and for their claims against
PHILIP D. MURPHY, in his official capacity of Governor of the State of New Jersey;
GURBIR S. GREWAL, in his official capacity of Attorney General of the State of New Jersey;
PATRICK J. CALLAHAN, in his official capacity of superintendent of the New Jersey
Division of State Police; and JUDITH M. PERSICHILLI, in her official capacity of the
Commissioner of Health, (hereafter collectively referred to as “Defendants”) allege as follows in
this Complaint:



                                                1
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 2 of 13 PageID: 2




      “the Bill of Rights is above my pay grade.” “I wasn’t thinking about the Bill of Rights
when we did this…..” Governor Philip D. Murphy1




                                       INTRODUCTION

       1.       In the wake of Covid 19, the State of New Jersey hastily instituted a series of
state Executive Orders (the “Orders”) purportedly designed to stem the spread of Covid 19. On
March 21, 2020, Governor Murphy took unprecedented action in response to the Covid 19
pandemic, and issued Executive Order 107 (Attached as Exhibit A), directing New Jersey
citizens to stay home and further ordering NON-ESSENTIAL businesses to close effective 9:00
p.m. on March 21, 2020. Essential businesses, as determined by the Defendant Governor Murphy
and Defendant Callahan, are EXCLUDED from the mandate, and are allowed to stay open.
       2.       Executive Order 107 further bestows unbridled authority upon Defendant
Callahan “to make additions, amendments, clarifications, exceptions and exclusions” to the list
of Essential and Non-Essential businesses even though he is an unelected member of the
Executive Branch of the New Jersey State government.
       3.       On March 21, 2020, Plaintiff’s business was declared Non-Essential without
process, as directed in Executive Order 107.
       4.       Under Executive Order 107, “liquor stores” and big box stores such as Target,
Walmart and Home Depot were allowed to remain open as “Essential.” Plaintiff’s health
protocols are sufficiently similar to those businesses that were allowed to remain open.
       5.       Plaintiff’s business is absolutely essential to the health and well being of its
members and to the financial viability and health of its owners and employees.
       6.       Defendants’ Orders do not provide a pre- or post- deprivation remedy to question
“essential.” There has never been any health inspection of the Plaintiff gym, no analysis of the
health status of gyms as essential and no analysis of Plaintiff’s health related protocols to see if
they meet the same health standards as allowed for Essential businesses.


1Tucker   Carlson Show, Fox News, Interview with Governor Philip D. Murphy on April 15, 2020.

                                                   2
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 3 of 13 PageID: 3



       7.      There was a list of businesses that were allowed to remain open and that the
classification was not reasonable or rational and was arbitrary and random without any data, and
therefore a denial of due process.
       8.      On April 7, 2020, Governor Murphy signed Executive Order 119 (Attached as
Exhibit B), which extended the Executive Orders for an additional 30 days. On May 6, 2020,
Governor Murphy signed Executive Order 138 (Attached as Exhibit C), which extended the
Executive Order for an additional 30 days. Well into the third month of this mandatory closure of
Plaintiff’s business, Governor Murphy has yet to provide any indication of a date certain for the
end of mandatory closures of non-essential businesses.
       9.      As well-intentioned as these Orders are with respect to the general public’s health,
safety and welfare, they have come at a steep price with respect to the complete and utter
restraint on New Jerseyans’ civil rights and liberties. This action challenges the constitutionality
of Defendants’ Orders to curb Plaintiff’s civil rights and liberties by ordering draconian “shelter-
in-place” orders and effectively shuttering so-called “Non-Essential” businesses all across the
State of New Jersey.
       10.     If allowed to stand, now 67 days after the first Executive Order and over 40
million Americans unemployed, Defendants’ Orders will not only continue to violate Plaintiff’s
rights under both the U.S. Constitution and New Jersey Constitution, but will continue to inflict
massive and widespread economic damage to Plaintiff—all while unconstitutionally placing the
burden of Defendants’ respective Orders on the backs of both small and large “Non-Essential”
businesses—such as those of Plaintiff—who has already been financially crippled, forced to shut
its doors for business and to conduct layoffs. Indeed, this Plaintiff’s “Non-Essential” business
might never financially recover as a result of Defendants’ THIRD Executive Order and may end
up entirely out of business.
       11.     Due to Plaintiff’s dire and crippling financial situation, Plaintiff attempted to open
on May 18, 2020. Prior to opening, Plaintiff took extraordinary precautions to protect its
members from the spread of Covid 19. Plaintiff installed a biometric thermal scanner which
would take a member’s temperature as soon as they enter the gym. Plaintiff limited the gym to
20% percent capacity to ensure proper social distancing. Members were also required to fill out a


                                                  3
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 4 of 13 PageID: 4



health questionnaire and must wear face coverings at all times. The gym equipment was also re-
configured for proper social distancing.
         12.    This responsible opening was met with a fierce resistance from Defendants. On
May 20, 2020, The State of New Jersey Department of Health issued an Order (Attached as
Exhibit D) closing Plaintiff, without process or an inspection of the premises. The Defendants on
May 23, 2020 executed a “physical invasion taking” by changing the locks at Plaintiff gym. The
stakes for immediate relief from this Court for Plaintiff could not be higher.
         13.    State Senate President Steve Sweeney of Gloucester County told NJ Advance
Media that he and other Democrats have been asking for the data the Defendants are using to
determine which businesses can reopen. “We can’t get that information,” said Sweeney. 2
         14.    Attorney General Barr has recently stated that “the Constitution is not suspended
in times of crisis. We must therefore be vigilant to ensure its protections are preserved, at the
same time that the public is protected.” 3
         15.    Accordingly, Plaintiff brings this action challenging the Constitutionality of
Defendants’ Orders, which have deprived Plaintiff of numerous rights and liberties under both
the U.S. and New Jersey Constitutions. In doing so, Plaintiff seeks: (1) equitable and injunctive
relief to enjoin the enforcement of Defendants’ Orders; (2) declaratory relief from this Court in
declaring that Defendants’ Orders violate Plaintiff’s civil rights under: (a) 42 U.S.C. Section
1983 of the Federal Civil Rights Act (“Section 1983”), (b) the Due Process and (c) Equal
Protection Clauses of the 5th and 14th Amendments; (3) damages under § 1983, (4) attorney’s
fees and costs for the work done by Plaintiffs’ counsel in connection with this lawsuit in an
amount according to proof; and (5) for such other and further relief as the Court deems just and
appropriate.


                                               PARTIES
         16.    Plaintiff, Atilis Gym Bellmawr LLC., at all relevant times, is and was a New
Jersey Limited Liability Company organized and authorized to do business and doing business in

2   NJ.com, NJ Advance Media, May 20, 2020
3   April 27, 2020 Memo from AG Barr to US Attorneys

                                                  4
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 5 of 13 PageID: 5



the State of New Jersey. Located in Bellmawr, New Jersey (Camden County), Atilis Gym
Bellmawr LLC. operates a full service gym and fitness center that employs upwards of fifteen
(15) employees, all of whom have all been laid off since Governor Murphy has instituted his
respective “shut-down” orders, despite the fact that Atilis Gym could safely operate their
business within the CDC’s recommended social distancing guidelines.
       17.     Defendant, Philip D. Murphy, is the Governor of the State of New Jersey, and he
is named in his official capacity as such. As the chief executive of the State of New Jersey, the
Governor issued the Executive Orders being challenged.
       18.     Defendant, Gurbir S. Grewal, is the Attorney General of the State of New Jersey,
and he is named as a defendant in his official capacity as such. As the chief law enforcement
officer of the State of New Jersey, the Attorney General exercises, delegates, and
supervises all the powers and duties of the New Jersey Department of Law and Public Safety.
       19.     Defendant, Patrick J. Callahan, is the Superintendent of the New Jersey Division
of State Police as well as the State Director of Emergency Management, and he is named as a
defendant in his official capacity as such. As Director of Emergency Management, he is
responsible for implementing the Executive Orders being challenged, including the list of
essential businesses.
       20.     Defendant, Judith M. Persichilli, is the Commissioner of the New Jersey
Department of Health, and she is named as a defendant in her official capacity as such.




                        JURISDICTION, VENUE, AND RELIEF


       21.      This action arises under 42 U.S.C. § 1983 in relation to Defendants’ deprivation
of Plaintiff’s constitutional rights to due process and equal protection rights under the Fifth and
Fourteenth Amendments to the U.S. Constitution. Accordingly, this Court has federal question
jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has authority to award the requested
declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief and damages under 28
U.S.C. § 1343(a) and 42 U.S.C. § 1983; and attorneys’ fees and costs under 42 U.S.C. § 1988.


                                                  5
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 6 of 13 PageID: 6




        22.     The District of New Jersey, Camden Courthouse is the appropriate venue for this
action pursuant to 28 U.S.C. §§ 1391(b)(2) because it is the District in which substantially all of
the events giving rise to the claims occurred or a substantial part of property that is subject to this
action is situated.




                         FIRST CLAIM FOR RELIEF
                DUE PROCESS CLAUSE OF THE FOURTEENTH
                AMENDMENT (By Plaintiffs against All Defendants)


        23.     Plaintiff incorporates herein by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.
        24.     Plaintiff has a fundamental property interest in conducting lawful business
activities that are protected by the Due Process Clause of the Fourteenth Amendment.
        25.     The Orders and Defendants’ enforcement thereof, violate Plaintiff’s substantive
due process rights secured by the Fourteenth Amendment to the U.S. Constitution. Under the
Due Process Clause of the Fourteenth Amendment, no State shall “deprive any person of life,
liberty, or property, without due process of law.” The fundamental liberties protected by this
Clause include most of the rights enumerated in the Bill of Rights. See Duncan v. Louisiana, 391
U.S. 145, 147–149 (1968). In addition, these liberties extend to certain personal choices central
to individual dignity and autonomy, including intimate choices that define personal identity and
beliefs. See, e.g., Eisenstadt v. Baird, 405 U.S. 438, 453 (1972); Griswold v. Connecticut, 381
U.S. 479, 484–486 (1965).
        26.     Defendants’ Orders, which expressly deprives Plaintiff of its rights and liberties in
lawfully operating its businesses by ordering the closure of “Non-Essential” businesses, did not
afford Plaintiff with a constitutionally adequate hearing to present its case for its business to not
be shut down. At a minimum, now that we are in the third 30 day extension of the Executive
Order, Plaintiff avers that they should have been able to decide for themselves whether to “shut

                                                  6
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 7 of 13 PageID: 7



down” if their businesses / business models were not equipped to properly deal with health and
safety guidelines issues by the federal and New Jersey state governments in connection with the
Covid 19 crisis.
          27.   Defendants failed to comply with the procedural and substantive requirements of
the U.S. Constitution in connection with Plaintiff’s rights and liberties as they relate to their
respective properties / businesses, which would have given Plaintiff a meaningful opportunity to
respond to the proposed Orders and explain how and why they were so deeply flawed and
unconstitutional as applied to Plaintiff.
          28.   Because Defendants’ decisions in issuing their Orders were made in reliance on
procedurally deficient and substantively unlawful processes, Plaintiff was directly and
proximately deprived of its property, and consequently, its ability to lawfully operate its business
without unconstitutional government overreach.
          29.   Because Defendants’ decisions were made in reliance upon an arbitrary and
capricious interpretation of the New Jersey Constitution and related laws and statutes with
respect to their ability to order the State-wide “closure” of all “Non-Essential” businesses,
Plaintiff was directly and proximately deprived of their property rights absent substantive due
process of law, in violation of the Fourteenth Amendment to the U.S. Constitution.
          30.   The Defendants have failed to show that Plaintiff was a specific threat to public
health.
          31.   Plaintiff has no adequate remedy at law and will suffer serious and irreparable
harm to their constitutional rights unless Defendants are enjoined from implementing and
enforcing the Orders.
          32.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory relief
and temporary, preliminary, and permanent injunctive relief invalidating and restraining
enforcement of the Orders, as well as compensatory damages.
          33.   Plaintiff found it necessary to engage the services of private counsel to vindicate
their rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees pursuant to
42 U.S.C. § 1988(b).




                                                  7
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 8 of 13 PageID: 8




                     SECOND CLAIM FOR RELIEF
  VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH
                AMENDMENT (By Plaintiff against All Defendants)



        34.     Plaintiff incorporates herein by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.
        35.     At its core, the Equal Protection Clause of the 14th Amendment to the U.S.
Constitution functions as a constitutional guarantee that no person or group will be denied the
protection under the law that is enjoyed by similar persons or groups. In other words, persons
similarly situated must be similarly treated. Equal protection is extended when the rules of law
are applied equally in all like cases and when persons are exempt from obligations greater than
those imposed upon others in like circumstances.
        36.     The Orders and Defendants’ enforcement thereof violate the Fourteenth
Amendment, both facially and as-applied to Plaintiff. The Fourteenth Amendment of the
Constitution provides that “[n]o State shall . . . deny to any person within its jurisdiction the
equal protection of the laws.” Equal protection requires the state to govern impartially—not draw
arbitrary distinctions between businesses based solely on differences that are irrelevant to a
legitimate governmental objection.
        37.     Defendants have intentionally and arbitrarily categorized New Jersey businesses
and conduct as either “Essential” or “Non-Essential.” Those businesses classified as “Essential,”
or as participating in “essential services”, are permitted to go about their business and activities
provided certain social distancing practices are employed. Those classified as “Non-essential,” or
as engaging in Non-essential activities, are required to shut down and have their workers stay in
their residences, unless it becomes necessary for them to leave for one of the enumerated
“Essential” activities.
        38.     Strict scrutiny under the Equal Protection Clause applies where, as here, the
classification impinges on a fundamental right, including the right to due process and the right to
travel (both interstate and intrastate), among others.



                                                  8
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 9 of 13 PageID: 9



       39.      Defendants cannot satisfy strict scrutiny, because their arbitrary classifications are
not narrowly tailored measures that further compelling government interests, for the reasons
stated above.
       40.      Defendants cannot satisfy any level of scrutiny because the classification is
manifestly irrational and arbitrary.
       41.      Plaintiff has no adequate remedy at law and will suffer serious and irreparable
harm to their constitutional rights unless Defendants are enjoined from implementing and
enforcing the Orders.
       42.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory relief
and temporary, preliminary, and permanent injunctive relief invalidating and restraining
enforcement of the Orders, as well as compensatory damages.
       43.      Plaintiff found it necessary to engage the services of private counsel to vindicate
their rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees pursuant to
42 U.S.C. § 1988(b).


                               THIRD CLAIM FOR RELIEF
                VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH
                            AND FOURTEENTH AMENDMENT
                             (By Plaintiff against All Defendants)


       44.      Plaintiff incorporates herein by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.
       45.      The Supreme Court has long held that “the Fifth Amendment...was designed to
bar Government from forcing people alone to bear public burdens which, in all fairness and
justice, should be borne by the public as a whole.” See Armstrong v. United States (1960) 364
U.S. 40, 49.
       46.      Defendants’ Orders mandated that because Plaintiff was a “Non-Essential”
business, Plaintiff was required to “shut down” and cease all operations as a means to help curb




                                                  9
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 10 of 13 PageID: 10



the spread of Covid 19. Such a mandate completely and unconstitutionally deprived Plaintiff of
all economically beneficial use of its business without just compensation.
       47.     On May 23, 2020, the Defendants executed a “Physical Invasion Taking” by
changing the locks at Plaintiff’s business. The Defendants have given themselves the right to
occupy private property, without paying for that privilege.
       48.     While the “police power” is inherent in a sovereign government and is reserved
for the States in the 10th Amendment to the U.S. Constitution, it is not without constitutional
limits. See Euclid v. Ambler Realty Company, 272 U.S. 365 (1926) (holding that local
governments may protect the general welfare through the enactment of residential zoning
ordinances). However, a government’s “police power” in this area is restricted by Constitutional
considerations, including the 5th Amendment’s “Takings Clause”, as well as Due Process and
Equal Protection. Plaintiff asserts that the “police power” is not a defense because the taking was
unjustified and unnecessary.
       49.      Defendants’ Orders and the enforcement thereof has caused both a complete and
total regulatory and physical taking of Plaintiff’s property without just compensation in violation
of the Takings Clause of the Fifth Amendment to the U.S. Constitution. As a result, Defendants’
blatant violation of the Takings Clause of the 5th Amendment has caused proximate and legal
harm to Plaintiffs.
       50.     Plaintiff is entitled to just compensation in the form of lost income from the use of
its property
       51.      Plaintiff has no adequate remedy at law and will suffer serious and irreparable
harm to their constitutional rights unless Defendants are enjoined from implementing and
enforcing the Orders.
       52.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory relief
and temporary, preliminary, and permanent injunctive relief invalidating and restraining
enforcement of the Orders, as well as compensatory damages.
       53.     Plaintiff found it necessary to engage the services of private counsel to vindicate
their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees pursuant
to 42 U.S.C. § 1988(b).


                                                 10
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 11 of 13 PageID: 11




                                      REQUESTED RELIEF


      WHEREFORE, Plaintiff requests that this Court:


                   (1) Issue a declaratory judgment with the following:
                           a. Declaration that Defendant Murphy’ “Executive
                                      Orders 107, 119, 138 (“Executive Orders”) are null and
                                      void, of no effect, as:
                                      i. unconstitutional under the Fifth Amendment;
                                      ii. unconstitutional under the Fourteenth Amendment;
                                      iii. arbitrary and capricious, an abuse of discretion, or
                                      otherwise not in accordance with the U.S. and/or New
                                      Jersey Constitutions;
                                      iv. contrary to constitutional right, power, privilege, or
                                      immunity in violation of the U.S. and/or New Jersey
                                      Constitutions;
                                      v. in excess of statutory jurisdiction, authority, or
                                      limitations, or short of statutory right in violation of the
                                      U.S. and/or New Jersey Constitutions.
                   (2) Set aside and hold unlawful Defendants’ Executive Orders
                   (3) Permanently enjoin Defendants and all persons and entities in active
                   concert or participation with Defendants from enforcing the Orders.
                   (4) Issue a TRO and a preliminary injunction preventing Defendants from
                   enforcing or implementing their Orders until this Court decides the merits
                   of this lawsuit.
                   (5) Permanently enjoin Defendants and all persons and entities in active
                   concert or participation with Defendants from enforcing the Orders unless


                                                11
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 12 of 13 PageID: 12



                      they are issued in accordance with all procedural and substantive due
                      process requirements of the U.S. Constitution.
                      (6) Award Plaintiff damages arising out of their Section 1983 Claims, and
                      specifically under the Fifth Amendment of the U.S. Constitution.
                      (7) Award Plaintiff its costs and reasonable attorneys’ fees incurred in
                      this action; and
                      (8) Grant all other such relief as the Court may deem just and proper.




Dated: May 25, 2020


                                                     THE MERMIGIS LAW GROUP, P.C.


                                                     ____/s/ Christopher Arzberger ____
                                                     Christopher Arzberger, Esq.
                                                     Attorneys for Plaintiff




                                                     ___/s/ James Mermigis___________
                                                     James G. Mermigis, Esq.
                                                     Attorneys for Plaintiff

      JURY TRIAL DEMANDED




                                               12
Case 1:20-cv-06347-RBK-KMW Document 1 Filed 05/26/20 Page 13 of 13 PageID: 13



                                       CERTIFICATION


       The undersigned, attorneys for Plaintiff, hereby certify in accordance with Local Civil
Practice Rule 11.2 and 28 U.S.C. § 1746 that to the best of my knowledge the matter in
controversy is not the subject of any other action pending in any other court, or of any pending
arbitration or administrative proceeding.



/s/ Christopher Arzberger                            /s/ James G. Mermigis
________________________________                     __________________________________
Christopher Arzberger, Esq.                          James G. Mermigis, Esq.
Attorney for Plaintiffs                              Attorney for Plaintiffs
May 25, 2020                                         May 25, 2020




                                               13
